Citation Nr: 0110291	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  94-46 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for cervical strain with 
radiculitis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to 
August 1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 rating decision of 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 2000, the veteran 
presented testimony at a Travel Board hearing before the 
undersigned Board member.  A transcript of the hearing is of 
record.  The veteran also submitted additional medical 
evidence for consideration with a waiver of RO consideration. 


REMAND

The veteran and his representative contend, in essence, that 
the cervical strain with radiculitis is more severe than the 
current evaluation reflects.  The veteran testified that he 
has constant numbness between the shoulder blades, stabbing 
pain down the shoulder, and difficulty doing overhead work 
because of the cervical strain.  He states that it has 
increased in severity and that although he was in an 
intercurrent (1995) motor vehicle accident, his injuries then 
were to the lower back, not to his cervical spine.  

The veteran claims that he has not received treatment from 
VA, but he does receive treatment from a chiropractor at 
least once a week.  There is no indication that there are 
chiropractor records in the claims folder reflective of 
treatment on a weekly basis.  VA has a duty to make 
reasonable efforts to obtain relevant records that the 
veteran adequately identifies.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, (VCAA) § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  These medical records should be obtained and 
associated with the claims folder.  

Additionally, during a VA examination of September 1998, the 
examiner concluded that it was as likely as not that the 
veteran's current symptomatology was secondary to his 
automobile accident as considerable abnormalities did not 
present until after his automobile accident.  The words "as 
likely as not" connote that the alternatives are equally 
likely.  An opinion that there is such a degree of 
possibility does not support a determination adverse to the 
veteran.  When evidence is in equipoise, the claimant 
prevails.   

Further, the RO's attention is directed to the decision of 
Court in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therein, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 
(2000).  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (2000) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The veteran's most recent VA examination, in September 1998, 
did not discuss pain on use as it related to flare-ups of the 
veteran's service-connected cervical strain and sensory 
radiculitis.  Accordingly, additional examination is 
required.  

Finally, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law. Accordingly, the case is REMANDED to the RO for 
the following:

1.  The RO should ask the veteran to 
provide information regarding all 
treatment he has received for his 
service-connected neck disability 
including from his chiropractor.  The RO 
should obtain copies of complete clinical 
records of all such treatment.  If any 
records are not obtained, the RO should 
advise the veteran and his representative 
that VA was unable to obtain the 
identified records; explain efforts 
undertaken by VA to obtain these records; 
and afford him the opportunity to submit 
such records himself.  

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of his 
chronic cervical strain with radiculitis.  
All indicated testing, to include 
specifically range of motion studies (in 
degrees) should be performed.  The 
veteran's claims file including this 
remand, must be available to the 
examining physician for review in 
connection with the examination of the 
veteran.  The examiner should determine 
whether there are weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the cervical 
spine is used repeatedly over a period of 
time.  This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  The 
examiner should specifically address the 
etiology of current pathology and 
associated functional impairment, 
indicating whether they are, as likely as 
not, the result of service-connected 
cervical strain with radiculitis rather 
than due to an automobile accident in 
1995.  If any pathology and functional 
impairment may not be disassociated from 
the service-connected entity, the 
examiner should so indicate, explaining 
the rationale.  

3.  The RO should ensure that all 
development requested above is completed 
and all notification and development 
action required by the VCAA is completed.  

4.  The RO should then adjudicate the claim 
of entitlement to an increased rating for 
cervical strain with radiculitis.  If it 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond.  
The case should then be returned to the Board if in order, 
for further appellate review.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




